TASHIMA, Circuit Judge,
dissenting.
I disagree with the majority’s conclusion that the plea agreement is ambiguous and reasonably susceptible to both parties’ proffered interpretations. Before turning to any extrinsic evidence concerning the meaning of the plea agreement, the initial question to be answered is whether or not the disputed provision, in which the government agrees “not to file any other criminal charges arising out of the incidents that led to the Indictment filed January 26, 1994,” is even ambiguous. See United States v. Clark, 218 F.3d 1092, 1096 (9th Cir.2000), cert. denied, 531 U.S. 1057, 121 S.Ct. 668, 148 L.Ed.2d 569 (2000). “Following traditional rules of contract interpretation, we must examine the plain language of the term in the context of the document as a whole. ” Id. (emphasis added).
The agreement cites the January 26, 1994, indictment for mail fraud, and the allegedly ambiguous paragraph cites only that indictment.1 Moreover, the facts supporting the guilty plea are relevant only to the mail fraud indictment and, in fact, are quite different from and unrelated to the facts alleged in the superseding indictment. The document therefore mentions only the mail fraud indictment and facts relevant to the mail fraud indictment. Examining the document as a whole, therefore, there is no ambiguity regarding the scope of the agreement;2 extrinsic evidence is not needed to determine the parties’ understanding because the meaning is clear from the document itself. One can find an ambiguity only by looking beyond the context of the document, as the district court did in considering testimony regarding the meaning of the agreement. Defendant’s counsel, in fact, concedes that he did *868not even know of any alleged bankruptcy fraud at the time he negotiated the plea.
The majority states that “[ajlthough we might reach a different conclusion if we were interpreting the agreement ourselves de novo, we cannot say that the district court, which had the benefit of hearing extensive testimony concerning the meaning of the plea agreement, committed clear error.” Maj dispo. at-. In doing so, however, the majority answers the wrong implicit question. Because,- as shown above, the first question is whether the district court should even have heard “extensive testimony concerning the meaning of the plea agreement....” And on that issue, whether or not the plea agreement is ambiguous, our review is de novo. Clark, 218 F.3d at 1095.
Here, the plea agreement as a whole unambiguously refers only to the mail fraud indictment. Similar to Clark, where the plea agreement mentioned no crimes or charges other than those to which the defendant pleaded guilty, the plea agreement here “clearly and unambiguously refers” to the mail fraud indictment, not the bankruptcy fraud. Id. I therefore respectfully dissent.

. As the majority indicates, two indictments were filed on January 26, 1994. The only reasonable reading of the disputed provision, however, is that it was referencing the indictment in the case in which the plea agreement was made and filed, the mail fraud case. It should also be noted that the dismissal of the false statement indictment, as part of the plea bargain, completely undercuts the trial court’s rationale for its tortured reading of the plea agreement-that, otherwise, there would have been no consideration by the gov-emment in return for the defendant’s plea of guilty. Dismissal of the false statement indictment obviously was sufficient consideration.


. Defendant’s contention that an ambiguity existed depends on the assumption that the word "incidents” in the disputed provision can mean the government’s investigation of the incidents, as well as the incidents themselves, a patently unreasonable reading of the provision.